DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/18/2022 responsive to the Office Action filed 02/18/2022 has been entered. Claim 11 has been amended. Claims 1-10 are previously withdrawn. Claims 1-12 and 15 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 5-8 filed 05/18/2022, with respect to the rejections of the claim 11 under 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US 8,017,051-of record) with Yoon (US 2008/0032050-of record) and Choi (KR20090100064).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the rollers" in line 24.  There is insufficient antecedent basis for this limitation in the claim since the claim only recites one roller above. Furthermore, the limitation “the predetermined distance between the rollers” in lines 23-24 renders the claim indefinite since it is unclear whether it is meant to be a predetermined distance between the roller and another roller or the predetermined distance between the roller and the belt. For the purpose of examination, it has been interpreted as -- the predetermined distance between the roller and the belt --.
The remaining dependent claims 12 and 15 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 8,017,051-of record) in view of Yoon (US 2008/0032050-of record) and Choi (KR20090100064_Machine Translation provided herewith).

With respect to claim 11, Choi ’051 teaches a device for manufacturing artificial marble having a stripe pattern (“an artificial marble of acrylic resin having irregular pattern and color like a natural appearance”, Co 1 li 7-9 and Fig. 1), comprising:
a belt moving (“a moving steel belt 4”, Co 2 li 21-22) in a first direction (Fig. 1);
a molding box (“The steel belt is equipped with guides 41 at the both sides”, Co 3 li 30-31) disposed on the belt; and
a supply unit (“a flexible hose 2 and an exit nozzle 3”) that provides slurries with different colors into the molding box (“discharging the ununiformly mixed resin on a moving steel belt 4 at a constant speed through a flexible hose 2 and an exit nozzle 3”, Co 2 li 21-23; “The colors of the liquid resins are different each other.”, Co 2 li 56-57), and
a line mixer (“1”) including two or more inlets (“three inlets A, B and C”, Co 2 li 53) and one outlet (Fig. 1), and a plurality of curved blades (“left-directed element 12 and right-directed element 11”, Co 2 li 65-66) therein, wherein the line mixer provides two or more types of slurries with different colors (“At least two liquid resins with different colors are fed into the line mixer 1 to mix ununiformly”, Co 2 li 57-58) to the supply unit through the outlet (“discharging the ununiformly mixed resin on a moving steel belt 4 at a constant speed through a flexible hose 2 and an exit nozzle 3”, Co 2 li 21-23), 
wherein the molding box has predetermined width and height to be filled with the slurries provided from the supply unit (“The steel belt is equipped with guides 41 at the both sides to prevent the liquid resin spreading out.”, Co 3 li 30-31).
Choi ’051 does not specifically teach that the slurries are provided from a raw material tank. However, one would have found it obvious to provide the raw material tank in order to store the slurries before providing them to the line mixer.
Furthermore, even though Choi ’051 does not specifically teach that the slurries are partially mixed, since this apparatus and process is for forming an artificial marble of acrylic resin having irregular pattern and color, one having ordinary skill in the art would have appreciated that the slurries with different colors are partially mixed (not fully mixed) in order to present the pattern and color.

Choi ’051 does not specifically teach that (a) the molding box includes a roller at a side of the molding box in the first direction, and the roller is disposed to be spaced a predetermined distance apart from the belt in a vertical direction, (b) the supply unit includes a plurality of nozzles disposed across the first direction, and the plurality of nozzles allow the plurality of slurries with different colors to be provided into the molding box parallel to the first direction, wherein the number of nozzles is larger than the number of the inlets of the line mixer, (c) in the side of the molding box in the first direction, a downflow of the slurry occurs due to a vortex, in a side of the molding box in a second direction, which is opposite to the first direction, an upflow of the slurry occurs due to the vortex, wherein the predetermined height of the molding box is greater than the predetermined distance between the rollers, and wherein a surface of the slurry contained in the molding box has the stripe pattern based on the downflow and upflow.

As to (b), in the same field of endeavor, producing patterned artificial marble, Yoon teaches that a patterning slurry S2 is ejected from patterning nozzles 6 under a pattern mixing tank 5 (Pa [0028]) and the patterning slurry S2 may be injected to have various shapes and sizes depending on the types of the patterning nozzles 6 (Pa [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Choi ’051 with the teachings of Yoon and replace Choi’s exit nozzle 3 with Yoon’s patterning nozzles 6 in order to have desired shape and size of patterns in the artificial marble. Even though Yoon does not explicitly teach or show that the plurality of nozzles are disposed across the conveying direction, one would have found it obvious to dispose the plurality of nozzles across the conveying direction (not parallel to the conveying direction) in order not to overlap the patterns each other. Then, in this modification, the obtained pattern would be a stripe pattern. Furthermore, one would have found it obvious to select the number of patterning nozzles in order to obtain desired number of patterns/stripes in the artificial marble.

As to (a) and (c), in the same field of endeavor, an apparatus for manufacturing an artificial stone, Choi ‘064 teaches that to dramatically increase the productivity by securing the strength and continuous productivity of the artificial stone, and to maintain a constant thickness while maintaining the strength, the kneaded paste is put into the mold and then compressed using a roller to enable continuous production (pg 1 li 28-32). Choi ‘064 further teaches that the frame forming the inner space 60 filled with the paste 61 secures the inner space by the rails 50 on both sides, and as the roller 70 moves, the paste 61 is pressed, and the paste 61 that is naturally compressed by the triangular cutter 40 is cut, and it has a structure in which a pressing roller 70 for pressing the paste is formed in the inside, the rail 50 is fixed to the work table 10 so that it cannot flow, the rollers 70 are equipped with a guide roller 71 to protrude from both ends of the pressure roller 70 and placed on the upper end of the rail 50, and the guide roller 71 is inserted into the inner space (pg 2 li 67-76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Choi ’051 with Yoon with the teachings of Choi ‘064 and replace Choi ‘051’s guides 41 with Choi ‘064’s rail 50 and incorporate the rollers 70, 71 in the first direction and the cutters 40 for the purpose of securing the strength and continuous productivity of the artificial stone and maintaining a constant thickness while maintaining the strength. In this modification, the belt, the frame defined by the rails and the cutter would meet the molding box having predetermined width and height, the roller 70 is disposed to be spaced a predetermined distance apart from the belt in a vertical direction (Choi ‘064, Fig. 3), and the predetermined height of the rail is greater than the predetermined distance between the roller and the belt (Choi ‘064, Fig. 3). In case of the height of the cutter which is in the second side of the second direction, since Choi ‘064 teaches that as the roller 70 moves, the paste 61 is pressed, and the paste 61 that is naturally compressed by the triangular cutter 40 is cut (pg 2 li 67-68), one would have appreciated that the height of the cutter should be equal to or greater than the predetermined distance of the roller apart from the bottom. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Even though the combination does not specifically teach that in the side of the molding box in the first direction, a downflow of the slurry occurs due to a vortex, in a side of the molding box in a second direction, which is opposite to the first direction, an upflow of the slurry occurs due to the vortex, and a surface of the slurry contained in the molding box has the stripe pattern based on the downflow and upflow, the combination teaches the positive structures of the device, thus it is noted that this limitation is an intended use since the apparatus taught by prior arts is capable of making a downflow and an upflow of the slurry. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Furthermore, the limitation “in the side of the molding box in the first direction, a downflow of the slurry occurs due to a vortex, and in a side of the molding box in a second direction, which is opposite to the first direction, an upflow of the slurry occurs due to the vortex…a surface of the slurry contained in the molding box has the stripe pattern based on the downflow and upflow” would be an inherent result from operating the apparatus taught by prior arts. Applicant argues, in the Amendments page 6 filed 01/20/2022 that an upflow and a downflow of slurry is formed by the flow of the belt and using a roller. Since the prior arts teach the belt and the roller which are claimed, one would have expected the inherent result – forming a downflow and an upflow of the slurry due to a vortex so that a surface of the slurry contained in the molding box has the stripe pattern based on the downflow and upflow.

With respect to claim 12, Choi ‘064 as applied in the combination regarding claim 11 above teaches that the roller is rotated and the pressed paste are produced in the first direction, thus in the combination, the roller is rotated in the first direction.

With respect to claim 15, Yoon as applied in the combination regarding claim 11 further teaches that a patterned artificial marble slurry S is cured in an oven 7, thus obtaining a patterned artificial marble plate (Pa [0034]).
Thus, one would have found it obvious to provide the oven for the purpose of curing the patterned artificial marble slurry so as to obtain a patterned artificial marble plate.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742